Judgment unanimously affirmed, with costs to the defendant. Appeal from order denying leave to serve an amended answer dismissed. Since the judgment upon the main appeal has been unanimously affirmed, the cross-appeal by the defendant, from the order denying leave to serve an amended answer, should be dismissed. However, no costs will be imposed against defendant as the court is of the opinion that the application at Special Term, under the circumstances, should have been granted. Present — Martin, P. J., O’Malley, Glennon, Untermyer and Dore, JJ.